NUMBER 13-20-00068-CR

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


TAMMY ARMSTRONG,                                                           Appellant,

                                           v.

THE STATE OF TEXAS,                                                         Appellee.


                   On appeal from the 451st District Court
                         of Kendall County, Texas.


                          MEMORANDUM OPINION

               Before Justices Hinojosa, Perkes, and Tijerina
                 Memorandum Opinion by Justice Perkes

      Appellant Tammy Armstrong entered an open plea of guilty to burglary of a

habitation, a second-degree felony. See TEX. PENAL CODE ANN. § 30.02(a)(3), (c)(2). The

trial court found Armstrong guilty and sentenced her to four years’ imprisonment. See id.

§ 12.33(a). Armstrong’s court-appointed counsel has filed an Anders brief stating that
there are no arguable grounds for appeal. See Anders v. California, 386 U.S. 738, 744

(1967). We affirm. 1

                                     I.     ANDERS BRIEF

       Pursuant to Anders v. California, Armstrong’s court-appointed appellate counsel

has filed a motion to withdraw and a brief in support thereof in which he states that he

has diligently reviewed the entire record and has found no non-frivolous grounds for

appeal. See id. Counsel’s brief meets the requirements of Anders as it presents a

professional evaluation demonstrating why there are no arguable grounds to advance on

appeal. See In re Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) (“In Texas,

an Anders brief need not specifically advance ‘arguable’ points of error if counsel finds

none, but it must provide record references to the facts and procedural history and set

out pertinent legal authorities.” (citing Hawkins v. State, 112 S.W.3d 340, 343–44 (Tex.

App.—Corpus Christi–Edinburg 2003, no pet.))); Stafford v. State, 813 S.W.2d 503, 510

n.3 (Tex. Crim. App. 1991).

       In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978) and Kelly v. State, 436 S.W.3d 313, 318–19 (Tex. Crim. App. 2014),

Armstrong’s counsel discussed why, under controlling authority, there is no reversible

error in the trial court’s judgment. Counsel has informed this Court in writing that counsel

has: (1) notified Armstrong that counsel has filed an Anders brief and a motion to

withdraw; (2) provided Armstrong with copies of both pleadings, as well as a copy of the




       1  This appeal was transferred to us from the Fourth Court of Appeals pursuant to a docket
equalization order issued by the Supreme Court of Texas. See TEX. GOV’T CODE ANN. § 73.001.


                                                   2
appellate record; and (3) informed Armstrong of her rights to file a pro se response, 2 and

seek discretionary review if the court of appeals concludes that the appeal is frivolous;

and (4) provided Armstrong with a form motion for pro se access to the appellate record.

See Anders, 386 U.S. at 744; Kelly, 436 S.W.3d at 318–19; see also In re Schulman, 252

S.W.3d at 409 n.23. An adequate time has passed, and Armstrong has not requested the

appellate record or filed a pro se response.

                                     II.      INDEPENDENT REVIEW

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.

75, 80 (1988). We have reviewed the entire record and counsel’s brief and found nothing

that would arguably support an appeal. See Bledsoe v. State, 178 S.W.3d 824, 827–28

(Tex. Crim. App. 2005) (“Due to the nature of Anders briefs, by indicating in the opinion

that it considered the issues raised in the briefs and reviewed the record for reversible

error but found none, the court of appeals met the requirement of Texas Rule of Appellate

Procedure 47.1.”); Stafford, 813 S.W.2d at 509.

                                     III.    MOTION TO WITHDRAW

        In accordance with Anders, Armstrong’s attorney has asked this Court for

permission to withdraw as Armstrong’s counsel. See Anders, 386 U.S. at 744; see also

In re Schulman, 252 S.W.3d at 408 n.17 (“[I]f an attorney believes the appeal is frivolous,

he must withdraw from representing the appellant. To withdraw from representation, the



        2  The Texas Court of Criminal Appeals has held that “the pro se response need not comply with
the rules of appellate procedure in order to be considered. Rather, the response should identify for the court
those issues which the indigent appellant believes the court should consider in deciding whether the case
presents any meritorious issues.” In re Schulman, 252 S.W.3d 403, 409 n.23 (Tex. Crim. App. 2008)
(quoting Wilson v. State, 955 S.W.2d 693, 696–97 (Tex. App.—Waco 1997, no pet.)).

                                                          3
appointed attorney must file a motion to withdraw accompanied by a brief showing the

appellate court that the appeal is frivolous.” (citing Jeffery v. State, 903 S.W.2d 776, 779–

80 (Tex. App.—Dallas 1995, no pet.) (citations omitted))). We grant counsel’s motion to

withdraw. Within five days of the date of this Court’s opinion, counsel is ordered to send

a copy of this opinion and this Court’s judgment to Armstrong and to advise her of her

right to file a petition for discretionary review. 3 See TEX. R. APP. P. 48.4; see also In re

Schulman, 252 S.W.3d at 412 n.35; Ex parte Owens, 206 S.W.3d 670, 673 (Tex. Crim.

App. 2006).

                                            IV.     CONCLUSION

        We affirm the trial court’s judgment.

                                                                              GREGORY T. PERKES
                                                                              Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
20th day of August, 2020.




        3   No substitute counsel will be appointed. Should Armstrong wish to seek further review of this
case by the Texas Court of Criminal Appeals, she must either retain an attorney to file a petition for
discretionary review or file a pro se petition for discretionary review. Any petition for discretionary review
must be filed within thirty days from the date of either this opinion or the last timely motion for rehearing or
timely motion for en banc reconsideration that was overruled by this Court. See TEX. R. APP. P. 68.2. Any
petition for discretionary review must be filed with the clerk of the Court of Criminal Appeals. See id. R. 68.3.
Any petition for discretionary review should comply with the requirements of Texas Rule of Appellate
Procedure 68.4. See id. R. 68.4.

                                                            4